DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 6, line 1, it is believed the word “bay” should be changed to --by--.
In line 25 of page 14, it is believed the word “stiffer” should be changed to --stiffener--.
In line 26 of page 15, it is believed the phrase “font-side” should be changed to read --front-side--.
In line 27 of page 16, it is believed the phrase “font-side” should be changed to read --front-side--.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, 6-7, 9, 11-12 and 14-17 are objected to because of the following informalities:  
In line 7 of claim 1, it is suggested that the phrase “lock/unlock” be changed to --locking or unlocking-- to make the claim easier to read.
In line 17 of claim 1, it is suggested that the phrase “casting/resin-made” be amended to --cast or resin-made-- to improve clarity and make the claim easier to read.
In lines 17-18 of claim 1, it is suggested that the phrase “made of casting or high-strength resin” be amended to --made by casting or of high-strength resin-- or a similar phrasing to improve clarity and make the claim easier to read.
In line 19 of claim 1, it is suggested that the phrase “casting/resin-made” be amended to --cast or resin-made-- to improve clarity and make the claim easier to read.
In line 20 of claim 1, it is suggested that the phrase “casting/resin-made” be amended to --cast or resin-made-- to improve clarity and make the claim easier to read.
In line 2 of claim 2, it is suggested that the phrase “casting/resin-made” be amended to --cast or resin-made-- to improve clarity and make the claim easier to read.
In line 3 of claim 2, it is suggested that the phrase “both-end” be changed to read --both end-- to remove the hyphens and make the claim easier to read.
In line 2 of claim 4, it is suggested that the phrase “upper-and-lower” be changed to read --upper and lower-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 6, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 2 of claim 7, it is suggested that the phrase “upper-and-lower” be changed to read --upper and lower-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 9, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 11, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 12, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 14, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 15, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 16, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
In line 7 of claim 17, it is suggested that the phrase “front-and-rear” be changed to read --front and rear-- to remove the hyphens and make the claim easier to read.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 19-20 of claim 1, it is unclear what is meant by “provided at said casting/resin-made vertical wall portion”. The phrase “provided at” is confusing, as the reinforcement members are connected to the vertical wall portion and not intersecting the vertical wall portions, as might be suggested by using the phrase “provided at”. It is also unclear because the hinge-reinforcement member and the latch-reinforcement member are connected to different vertical wall portions. In order to provide clarity, it is suggested that the word --respective-- be included before “casting” to indicate that the vertical wall portions to which each reinforcement member is attached are different.
In line 2 of claim 3, it is unclear what is meant by “a plurality of said front-side attachment portions”. It is not clear how the front-side vertical wall portion can include a plurality of attachment portions that extend longitudinally along the impact bar, as the front-side vertical wall is a single wall at the front of the vehicle door in the longitudinal direction of the vehicle. To clarify the language, it is suggested the language be changed to read “said front-side attachment portion includes a plurality of front-side attachment portions”.
In line 5 of claim 3, it is unclear what is meant by “a plurality of said rear-side attachment portions”. It is not clear how the rear-side vertical wall portion can include a plurality of attachment portions that extend longitudinally along the impact bar, as the rear-side vertical wall is a single wall at the rear of the vehicle door in the longitudinal direction of the vehicle. To clarify the language, it is suggested the language be changed to read “said rear-side attachment portion includes a plurality of rear-side attachment portions”.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites a side door structure with an outer member and an inner member connected to the outer member. The inner member has a front-side vertical wall portion with a hinge and a hinge-reinforcement member and a rear-side vertical wall portion with a latch device and a latch-reinforcement member. The front-side and rear-side vertical wall portions are made by casting or of high-strength resin and the hinge-reinforcement member and the latch-reinforcement member are also made by casting or of high-strength resin, but one, or both, of the reinforcement members have a higher ductility than the front-side and rear-side vertical wall portions. The prior art does not properly teach or suggest such a configuration, making claim 1 allowable.
Claims 2-18 would be allowable because they are dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mildner et al. (US Pat 9,758,998) disclose a side door for a vehicle having an impact bar and a hinge-reinforcement member. Fuetterer et al. (US PG Pub 2016/0145920) disclose a side door reinforcement element for a vehicle door provided at the hinge and formed by forging. Shurter et al. (US PG Pub 2013/0088037) disclose a lightweight steel door having an inner and outer panel, an impact bar and a hinge-reinforcement member. Sundarraj et al. (US Pat. 8,287,966) disclose a closure panel for a vehicle having a spray case reinforcement in the region on which hinges are mounted and a latch is mounted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612